United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-1885
                         ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Jerome Davis Kent

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the District of South Dakota - Southern
                                    ____________

                           Submitted: September 14, 2021
                             Filed: September 17, 2021
                                   [Unpublished]
                                   ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Jerome Davis Kent appeals a 16-month sentence he received for violating the
conditions of supervised release. Although the sentence was reduced to 7 months
after the district court 1 credited him with time served, he still says it is too long.

      1
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota.
       We conclude that the sentence is substantively reasonable. See United States
v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of a
revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court sufficiently
considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and
did not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923-24 (8th Cir. 2006). Accordingly, we affirm the
judgment and grant counsel permission to withdraw.
                        ______________________________




                                         -2-